



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pottinger, 2018 ONCA 1028

DATE: 20181212

DOCKET: C65619

Feldman, MacPherson and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Randy Pottinger

Appellant

No one appearing for the appellant

Grace Choi, for the respondent

Heard: December 10, 2018

REASONS FOR DECISION

[1]

The appellant did not attend today. He has confirmed his mailing address
    to which the appeal material was mailed. His phone number is now out of
    service, nor is he in custody.

[2]

In the circumstances, the sentence appeal is dismissed as
    abandoned.


